     2:19-cv-01206-DCN            Date Filed 10/09/19   Entry Number 46      Page 1 of 1




                          UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA
                               CHARLESTON DIVISION

George Sink, P.A. Injury Lawyers,                Civil Case No. 2:19-cv-01206-DCN

                     Plaintiff,

       vs.                                        MOTION FOR LEAVE TO WITHDRAW
                                                   AS COUNSEL FOR DEFENDANTS
George Sink II Law Firm, LLC,
George Sink Law Firm, LLC,
Southern Legal Association, LLC,
and George (“Ted”) Sink, Jr.,

                     Defendants


       Pursuant to Local Civ. Rule 83.I.07(A) (D.S.C.) and such other authorities made and

provided, Parker Poe Adams & Bernstein LLP moves the Court for leave to withdraw as counsel

for the Defendants in this action. This motion is made with the consent of the Defendants. This

motion is also made with the consent of Jason Scott Luck, who will remain as counsel for the

Defendants.

                                             Respectfully submitted,

                                             Parker Poe Adams & Bernstein LLP

October 9, 2019                              s/ Timothy D. St.Clair
Greenville, SC                               Timothy D. St.Clair (Fed ID # 4270)
                                             e-mail: timstclair@parkerpoe.com
                                             110 East Court Street, Suite 200
                                             Greenville, South Carolina 29601
                                             Telephone: (864) 577-6371
                                             Facsimile: (864) 242-9888
